CRIST, Judge.
Appeal from a jury conviction of stealing, for which defendant, as a prior offender, was sentenced by the court to five years imprisonment. We affirm.
Defendant challenges the sufficiency of the evidence to support his conviction. The testimony indicated a man pulled on victim’s purse twice, and she then gave it up without a struggle. As the man ran, victim yelled to a security guard that someone had taken her purse. The guard chased the man, who was identified as defendant, for about two blocks, losing sight of him for maybe a minute. Defendant was discovered hiding in a storage shed with the purse in his lap. This evidence, which established victim did not consent to the taking of her purse, was sufficient despite defendant’s claimed “alibi” defense, which in fact admitted his presence in the vicinity of the crime. See State v. Gray, 657 S.W.2d 296, 300-801 (Mo.App.1983); and compare State v. Whitt, 592 S.W.2d 316, 318 (Mo.App.1979).
Defendant also claims error in the trial court’s denial of a presentence investigation under § 557.026 RSMo 1978. This contention has been considered and ruled squarely against defendant. Rule 29.-07(a)(1); Cole v. State, 641 S.W.2d 439, 440-41 (Mo.App.1982).
The conviction is supported by substantial evidence. There was no abuse of the trial court’s discretion in denying a presen-tence investigation.
Judgment affirmed.
DOWD, P.J., and CRANDALL, J., concur.